AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

 

 

 

UNITED STATES DISTRICT CO"JRT DEC 0 4 2018
SOUTHERN DISTRICT OF CALIFORNIA
CLERK._ ll S. DlSTRZCT COURT

UNITED STATES OF AMERICA JUDGMENT IN A C RMHEMFSET QF CALiFORN|A
V (For Offenses Committe @Yi or After Novemhs-r ME-PUTY

Carios Alberto Lopez-Burgana (2)

 

 

 

Case Number: 18-cr-04376-NLS

 

Kenneth Robert McMullan
Defendanr’s Attorney
REGlsTRATIoN No. 72225298
[l _
The Defendant:

|X| pleaded guilty to count(s) THREE OF THE SUPERSEDING INFORMATION

l:l was found guilty on count(s)

 

after a plea of not auiltv.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count

Title & Section Nature of Offense Number{sl
8:1325 ILLEGAL ENTRY (Misdemeanor) 3

The defendant is sentenced as provided in pages 2 through 2 of this judgment
l:l The defendant has been found not guilty on count(s)
Count(s) Underlying Information is dismissed on the motion of the United States.
lX| Assessrnent : $10.00 - WAIVED
Fine Waived |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

December 4. 2018

Date of Imposition of Sentence

HON. NITA L. STORMES
UNITED STATES MAGISTRATE JUDGE

18-cr-04376-NLS

 

AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: Carlos Alberto Lopez~Burgana (2) Judgment - Page 2 of 2
CASE NUMBER: lS-cr~04376-NLS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau ofPrisons to be imprisoned for a term of:
TIME SERVED.

|:l|:l

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
l:l at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for Service of sentence at the institution designated by the Bureau of
Prisons:

i:l on or before

l:l as notified by the United States Ma.rshal.

l:l as notified by the Probation or Pretrial Services Office.

RETURN

l have executed this judgment as follows:

at

Defendant delivered on to

 

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

18-cr-O4376-NLS

